DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to Application filed 12/11/2019. Applicants submission of priority documents has received. 
Claims 1-20 are pending.
Information Disclosure Statements 
4.	Acknowledgment is made that the information disclosure statements filed on 11/18/2020 has been received and considered by the examiner. If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Specification
5.	The Specification has been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any grammatical/spelling or any other errors of which applicant may become aware in the specification.
Objection
6.	In claim 8 recited the limitations of “operatively coupled” should be amended to “configured to” to show that a computer (or other hardware component) has actually be configured to perform the recited task.  A computer that is operatively coupled does not necessarily perform the task.
	Claim 8 also recited the limitations of “cause the apparatus the carry out the steps”. The phrase “cause” is merely intended use which does not further limit the claimed invention. 

Dependent claims are rejected for incorporating the same deficiencies of their respective base claims.
Claim Rejections – 35 USC § 101

35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture and composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title

7.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, e.g. claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The judicial exception is not integrated into a practical application. 
Step 1. 	The method of claims 1-7, method claim, claims 8-14, an apparatus claim and claims 15-20 are directed to a computer program product claim are one of the eligible categories of subject matter and therefore satisfy Step 1.
Step 2A: 
1. 	In accordance with Step 2A, the limitations are directed to additional elements include computing system, apparatus, processor, memory, computer program product.
2.	The limitations are recited in claims 1, 8 and 15 are a data set on a cloud based data warehouse, a reference to the data set and a data range, joined table, interval table, presenting via graphical use interface is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components. That is, other than reciting computing system, apparatus, processor, memory, computer program product, nothing in the claim element precludes the step from practically being performed in the mind. The steps can be done my nominally, insignificantly or can consider as a data gathering performance. Thus the limitations are directed to abstract mental process and can be performed by human with the aid of pen and paper. If a claim limitations, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls with mental process grouping of abstract ideas.
With respect to Step 2A, the judicial exception is not integrated into a practical application. In particular, the claim only recites computing system, apparatus, processor, memory, computer program product steps. The computing system, apparatus, processor, memory, computer program product in both steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component, Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B.
Claims 1, 8 and 15 recited additional limitations, such that receiving the joined table from the cloud-based warehouse and presenting the joined table as a worksheet. These limitations are a context which encompasses obtaining and comparing intangible data or organize stored information. Using generic computing components (e.g. computing system, apparatus, processor, memory, computer program product) does not amount to significantly more than the abstract and is not enough to transform an abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible. Accordingly, the claims are directed to an abstract idea.
Dependent claims 2-8 recite an additional limitation (e.g. schema storage location , dynamically generating, rows of integers, converting the integers, data range and join, a minimum or maximum value, rows that is not included in the data set etc.) which is also directed to collecting, displaying and manipulating of data, which is also directed to mental process and does not amount to significantly more than the abstract idea as indicated.
8.	In claim 15, recited the limitations of a computer program product and a computer readable medium comprising program instruction. The computer program product is merely software per se is not statutory. Further, the computer readable medium as described in the original specification on [0044] (e.g. storage devices or any other medium etc.). The claims fail to place the invention squarely within one statutory class of invention. The claim is drawn to a form of energy. Energy is not one of the four categories of invention and therefore this claim(s) is/are not statutory. The claim lacks the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 U.S.C. § 101.
Dependent claims are rejected for incorporating the same deficiencies of their respective base claims. 
             Claim Rejections- 35 USC § 103


9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                    
10.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
         
11.	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hays et al. (EP 1610231 A2), hereinafter Hays in view of Clark et al. (US 2006/0112123 A1), hereinafter Clark.
As for claim 1, Hays teaches a method of dynamically normalizing…in a table, the method comprising: receiving, from a client computing system, a request to normalize….for a data set on a cloud-based data warehouse, wherein the request comprises a reference to the data set and a data range; generating, on the cloud-based data warehouse, an…table using the data range (see [0053]-[0055], a report designer can specify a dynamic column that is named, for example, [yearly sales]. A report designer can further specify a range of desired data, e.g., 10990-2001, or simply specify that all available data fitting the description is desired);
joining, into a joined table on the cloud-based data warehouse, the..table and the data set; receiving the joined table from the cloud-based data warehouse; and presenting, via a graphical user interface on the client computing system, the joined table as a worksheet (see [0007], provides a salesman column 201, a 1990 sales column 202, and a total sales column 205. Accurately populate reports that are designed in varying ways, [0076], graphical user interface assist the use of declarative elements to specify the report).
Hays teaches the claimed invention but does not explicitly teach the limitations of intervals, an interval table or the interval table. Although, Hays teaches yearly sale report or schedule time ([0038], [0053]). However, in the same field of endeavor Clark teaches the limitations of intervals, an interval table or the interval table (see [0069], table with interval type data format).
Hays and Clark both references teach features that are directed to analogous art and they are from the same field of endeavor, such as generating report from a data table, displays the report and the report include many rows, columns etc. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Clark’s teaching to Hay's system for visualizing data managing reports, providing special tools to use SAP data, access Query Cubes in SAP BW, and standard and custom R/3 reports. Hence, its management and configuration functions are suited for enterprise reporting and sharing business data. Receiving this kind of data an executive can review high-level business data to monitor corporate performance.
As for claim 8, 
		The limitations therein have substantially the same scope as claim 1 because claim 8 is an apparatus claim for implementing the steps as recited in claim 1. Therefore, claim 8 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Clark’s teaching to Hay's system for visualizing data managing reports, providing special tools to use SAP data, access Query Cubes in SAP BW, and standard and custom R/3 reports. Hence, its management and configuration functions are suited for enterprise reporting and sharing business data. Receiving this kind of data an executive can review high-level business data to monitor corporate performance.
As for claim 15, 
		The limitations therein have substantially the same scope as claim 1 because claim 15 is a computer program product claim for implementing the steps as recited in claim 1. Therefore, claim 15 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Clark’s teaching to Hay's system for visualizing data managing reports, providing special tools to use SAP data, access Query Cubes in SAP BW, and standard and custom R/3 reports. Hence, its management and configuration functions are suited for enterprise reporting and sharing business data. Receiving this kind of data an executive can review high-level business data to monitor corporate performance.
As to claim 2, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Hays and Clark teach:
wherein generating, on the cloud-based data warehouse, the interval table using the data range comprises storing the interval table in a schema storage location on the cloud-based data warehouse, wherein the data set is external to the schema storage location (see Hays, [0008], [0053]. Also see Clark ([0069]).
As to claim 3, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Hays and Clark teach:
wherein the generating, on the cloud-based data warehouse, the interval table using the data range comprises dynamically generating the interval table using a query statement (see Hays, [0006]; Also see Clark, [0069]).
As to claim 4, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Hays and Clark teach:
 wherein generating, on the cloud-based data warehouse, the interval table using the data range comprises generating rows of integers and converting the integers based on the data range (see Hays, [0009], [0053], [0060]; Also see Clark, [0069]).
As to claim 5, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Hays and Clark teach:
wherein generating, on the cloud-based data warehouse, the interval table using the data range and joining, into the joined table on the cloud-based data warehouse, the interval table and the data set comprise: composing a database query to generate, on the cloud-based data warehouse, the interval table using the data range and join, into the joined table on the cloud-based data warehouse, the interval table and the data set; and sending the database query to the cloud-based data warehouse (see Hays, [0012], [0054]; Also see Clark, [0069]).
As to claim 6, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Hays and Clark teach:
wherein the data range comprises a minimum value, a maximum value, and an interval (see Hays, [0019]; Also see Clark, [0069]).
As to claim 7, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Hays and Clark teach:
wherein the joined table comprises at least one row that is not included in the data set (see Hays, [0019]-[0020]).
Claims 9-14 correspond in scope to claims 2-7 and are similarly rejected.
Claims 16-20 correspond in scope to claims 2-7 and are similarly rejected.
Prior Arts
12. 	US 2018/0285396 A1 teaches applying normalization instance identifier and descriptor by creating corresponding metadata identifiers and metadata table, reduce query response time and cost ([0040]).
US 2006/0085177 A1 teaches normalize table algorithm for counting. The resulting total count is normalized over the counted training data for recurring intervals ([0074]).
Sigma Computing: Sigma Computing- Product Tour; You tube, 14 June 2018, teaches enabling tables on a cloud-based data warehouse including receiving, by a query manager, a client-provided table, the database table is external to the storage location.   
 	US 20030018644, EP2923263A2, WO2918132478A1, US 20140244573 A1, US 9483545B2, US 20130041874A1, EP3928243A1, US 20150347783A1, US 20180210837A1, US 20170262507A1, US 20030018644A1, EP2923263A2, WO2018132478A1. These references also read the claim recited limitations and they  are state of the art at the time of the claimed invention. 
Conclusion
13.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application because: 
a.	37 C.F.R. § 1.75(d)(1) requires antecedent basis in the Specification or original disclosure for any new language, including terms and phrases, added to the claims; 
and because:
b.	37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety
as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.
14.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96). 
Contact Information
15.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154      
1/26/22